 Case 3:17-cr-00435-JO          Document 168-1       Filed 10/01/19   Page 1 of 10




Barry W. Engle, OSB 960598
Barry W. Engle PC
12901 SE 97th Avenue, Suite 395
Clackamas, OR 97015
(503) 224-2171
barry@benglelegal.com

       Attorney for Defendant Jody Tremayne Wafer



                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON


  UNITED STATES OF AMERICA,                     )   Case No. 3: 17-cr-00435-RJ
                                                )
                  Plaintiffs,                   )
                                                )   PETITION TO ENTER PLEA OF
                      v.                        )   GUILTY, CERTIFICATE OF
                                                )   COUNSEL AND ORDER
  JODY TREMAYNE WAFER,                          )   ENTERING PLEA
                                                )
                 Defendant.                     )
 ------------------------)

       The defendant represents to the court:

       1. My name is Jody Tremayne Wafer. I am 30 years old.

       2. My attorney is Barry W. Engle of Barry W. Engle PC.

       3. My attorney and I have discussed my case fully. I have received a copy of the

indictment or information. I have read the indictment or information, or it has been read

to me, and I have discussed it with my attorney. My attorney has counseled and advised

me concerning the nature of each charge, and lesser included offenses and the possible

defenses that I might have in this case. I have been advised and understand that the

charges alleged against me to which I am pleading guilty are as follows: Count 1:


I - PETITION TO ENTER PLEA OF GUILTY, CERTIFICATE OF COUNSEL AND
ORDER ENTERING PLEA
 Case 3:17-cr-00435-JO           Document 168-1         Filed 10/01/19      Page 2 of 10




Conspiracy to Manufacture, Possess with the Intent to Distribute and Distribute

Marijuana and Maintain Drug Involved Premises. 21 USC 841(a)(I), 841 (b)(I)(B)(vii),

856 (c) and 846; Count 9: Using and Carrying a Firearm During and in relation to a Drug

Trafficking crime, 18 USC §924 (c)(I)(A)(i) and (ii). I have had a full and adequate

opportunity to disclose to my attorney all facts known to me that relate to my case. I

understand that the court may ask whether I am satisfied with the advice I have received

from my attorney.

       4. I know that if! plead GUILTY, I will have to answer any questions that the

judge asks me about the offenses to which I am pleading guilty. I also know that if!

answer falsely, under oath, and in the presence of my attorney, my answers could be used

against me in a prosecution for perjury or false statement.

       5. I am not under the influence of alcohol or drugs. I HAVE been diagnosed

with borderline intellectual functioning that affects my ability to read, reason, and

understand. I have not taken any drugs or medications within the past seven days, except

those prescribed by my doctor.

        6. I understand that conviction of a crime can result in consequences in addition

to imprisonment. Such consequences include deportation, or removal from the United

States, or denial of naturalization, if I am not a United States citizen; loss of eligibility to

receive federal benefits; loss of certain civil rights (which may be temporary or

permanent depending on applicable state or federal law), such as the right to vote, to hold

public office and to possess a firearm; and loss of the privilege to engage in certain

occupations licensed by the state or federal government.




2 - PETITION TO ENTER PLEA OF GUlLTV, CERTIFICATE OF COUNSEL AND
ORDER ENTERING PLEA
 Case 3:17-cr-00435-JO          Document 168-1        Filed 10/01/19      Page 3 of 10




       7. I know that I may plead NOT GUILTY to any crime charged against me and

that I may persist in that plea if it has already been made. I know that if I plead NOT

GUlLTV the Constitution guarantees me:

                a.     The right to a speedy and public trial by jury, during which I will

       be presumed to be innocent unless and until I am proven guilty by the government

       beyond a reasonable doubt and by the unanimous vote oftwe1ve jurors,

                b.     The right to have the assistance of an attorney at all stages of the

        proceedings,

                c.     The right to use the power and process of the court to compel the

        production of evidence, including the attendance of witnesses in my favor,

                d.     The right to see, hear, confront and cross examine all witnesses

        called to testify against me,

                e.     The right to decide for myself whether to take the witness stand

        and testify, and if! decide not to take the witness stand, I understand that no

        inference of guilt may be drawn from this decision, and

                £      The right not to be compelled to incriminate myself.

        8. I know that if I plead GUILTY, there will not be a trial before either a judge

or a jury, and that I will not be able to appeal from the judge's denial of any pretrial

motions I may have filed concerning matters or issues not related to the court's

jurisdiction.

        9. In this case I am pleading GUILTY under Rule I I (c)(l)(8). My attorney has

explained the effect of my plea under Rule I l(c)(I)(8) to be as follows:

                My plea of guilty is under Rule II(c)(l)(8). Therefore, although
        the judge will consider the recommendations and agreements of both the
3 - PETITION TO ENTER PLEA OF GUlLTV, CERTIFICATE OF COUNSEL AND
ORDER ENTERING PLEA
 Case 3:17-cr-00435-JO        Document 168-1        Filed 10/01/19     Page 4 of 10




       prosecution and defense attorneys concerning sentencing, the judge is not
       obligated to follow those recommendations or agreements. If the judge
       imposes a sentence different from what I expected to receive under the
       terms of my plea agreement with the prosecutor, I do not have a right to
       withdraw my plea.

       10. I know the maximum sentence which can be imposed upon me for the crimes

to which I am pleading GUILTY is Count I: forty years imprisonment, a fine of

$5,000,000.00 (or twice the gross pecuniary gains or losses resulting from the offense if

such amount exceeds $250,000.00), a lifetime of supervised release, a $100.00 fee

assessment, and a mandatory minimum term of imprisonment of five years and four years

of supervised release. Count 9: life imprisonment, a mandatory minimum sentence of7

years imprisonment to run consecutive to the sentence imposed for count one, a fine of

$250,000.00 (or twice the gross pecuniary gains or losses resulting from the offense if

such amount exceeds $250,000.00), five years of supervised release, and a $100.00 fee

assessment.

       II. I know that the judge, in addition to any other penalty, will order a special

assessment as provided by law in the amount of $1 00.00 per count of conviction.

       12. I know that if! am ordered to pay a fine, and I willfully refuse to pay that

fine, I can be returned to court, where the amount of the unpaid balance owed on the fine

can be substantially increased by the judge and I can be imprisoned for up to two years.

        \3. My attorney has discussed with me the Federal Sentencing Guidelines. I

know that under the Federal Sentencing Guidelines, the sentencing judge will ordinarily

select a sentence from within the guidelines range. If, however, a case presents unusual

facts or other circumstances, the law permits the judge to depart from the guideline range.

Although most sentences will be imposed within the guideline range, I know that there is

4 - PETITION TO ENTER PLEA OF GUILTY, CERTIFICATE OF COUNSEL AND
ORDER ENTERING PLEA
 Case 3:17-cr-00435-JO         Document 168-1        Filed 10/01/19      Page 5 of 10




no guarantee that my sentence will be within the guideline range. If my attorney or any

other person has calculated a guideline range for me, I know that this is only a prediction

and that it is the judge who makes the final decision as to what the guideline range is and

what sentence will be imposed. I am aware that the Sentencing Guidelines are no longer

mandatory but "advisory" on the court. I also know that the judge may not impose a

sentence greater than the maximum sentence referred to in paragraph (10) above.

       14. I know from discussion with my attorney that, under the Federal Sentencing

Guidelines, if! am sentenced to prison I am not entitled to parole. I will have to serve the

full sentence imposed except for any credit for good behavior that I earn. I can earn

credit for good behavior in prison at a rate of up to 54 days for each year of imprisonment

served. Credit for good behavior does not apply to a sentence of one year or less.

        15. I know that if I am sentenced to prison, the judge will impose a term of

supervised release to follow the prison sentence. During my supervised release term, I

will be supervised by a probation officer according to terms and conditions set by the

judge. In my case, a term of supervised release can be lifetime on count I and five years

on count 9.

        16. I know that in addition to or in lieu of any other penalty, the judge can order

restitution payments to any victim of any offense to which I plead guilty. I am also

informed that, for certain crimes of violence and crimes involving fraud or deceit, it is

mandatory that the judge impose restitution in the full amount of any financial loss or

harm caused by an offense. If imposed, the victim can use the order of restitution to

obtain a civil judgment lien. A restitution order can be enforced by the United States for

up to twenty (20) years from the date of my release from imprisonment, or, if! am not


5 - PETITION TO ENTER PLEA OF GUlLTV, CERTIFICATE OF COUNSEL AND
ORDER ENTERING PLEA
 Case 3:17-cr-00435-JO          Document 168-1         Filed 10/01/19      Page 6 of 10




imprisoned, twenty (20) years from the date ofthe entry of judgment. If! wiJIfully refuse

to pay restitution as ordered, a judge may re-sentence me to any sentence which could

originally have been imposed.

        17. On any fine or restitution in an amount of $2,500.00 or more, I know that I

wiJI be required to pay interest unless that fine or restitution is paid within fifteen (I5)

days from the date ofthe entry of judgment.

        18. If I am on probation, parole, or supervised release in any other state or federal

case, I know that by pleading guilty in this court my probation, parole or supervised

release may be revoked and I may be required to serve time in that case, which may be

consecutive, that is, in addition to any sentence imposed on me in this court.

        19. If I have another case pending in any state or federal court, I know that my

petition and plea agreement in this case do not, in the absence of an express and written

agreement, apply to my other cases(s), and that I can be faced with consecutive sentences

of imprisonment.

        20. My plea of GUILTY is based on a plea agreement that I have made with the

prosecutor. That plea agreement is attached hereto and incorporated herein. I have read

or had read to me the plea agreement, and I understand the plea agreement.

        21. The plea agreement contains the only agreement between the United States

government and me. No officer or agent of any branch of government (federal, state or

local) or anyone else has promised or suggested that I wiJI receive a lesser term of

imprisonment, or probation, or any other form of leniency if I plead GUILTY except as

stated in the plea agreement. I understand that I cannot rely on any promise or suggestion

made to me by a government agent or officer which is not stated in writing in the plea


6 - PETITION TO ENTER PLEA OF GUILTY, CERTIFICATE OF COUNSEL AND
ORDER ENTERING PLEA
  Case 3:17-cr-00435-JO         Document 168-1        Filed 10/01/19     Page 7 of 10




agreement, or which is not presented to the judge in my presence in open court at the time

of the entry of my plea of guilty.

       22. My plea of GUILTY is not the result of force, threat, or intimidation.

       23. I hereby request that the judge accept my plea of GUILTY to the following

counts: Count I: Conspiracy to Manufacture, Possess with the Intent to Distribute and

Distribute Marijuana and Maintain Drug Involved Premises. 21 USC 841(a)(I),

841 (b)(I)(B)(vii), 856 (c) and 846; Count 9: Using and Carrying a Firearm During and in

relation to a Drug Trafficking crime, 18 USC §924 (c)(I)(A)(i) and (ii).

        24. I know that the judge must be satisfied that crime occurred and that I

committed that crime before my plea of GUILTY can be accepted. With respect to the

charge(s) to which I am pleading guilty, I represent that I did the following acts and that

the following facts are true:

               Beginning on a date unknown and continuing until December

        2017, within the District of Oregon, and elsewhere, defendant knowingly

        agreed with others to possess with the intent to distribute and to distribute

        more than 100 kilograms of marijuana in the District of Oregon, and

        elsewhere and that, during and in relation to that drug trafficking crime,

        defendant used and carried a firearm, and brandished the firearm, on

        December 2, 2017, in the District of Oregon.




7 - PETITION TO ENTER PLEA OF GUILTY, CERTIFICATE OF COUNSEL AND
ORDER ENTERING PLEA
  Case 3:17-cr-00435-JO         Document 168-1         Filed 10/01/19      Page 8 of 10




       25. I offer my plea of GUILTY freely and voluntarily and of my own accord and

with a full understanding of the allegations set forth in the indictment or information, and

with a full understanding of the statements set forth in this petition and in the certificate

of my attorney that is attached to this petition.

        SIGNED by me in the presence of my attorney after reading (or

to me) all of the foregoing pages and paragraphs of this petition on -I-~~-=-':""';'_




8 - PETITION TO ENTER PLEA OF GUlLTY, CERTIFICATE OF COUNSEL AND
ORDER ENTERING PLEA
 Case 3:17-cr-00435-JO              Document 168-1     Filed 10/01/19     Page 9 of 10




                                 CERTIFICATE OF COUNSEL

        The undersigned, as attorney for Defendant, hereby certifies:

        1.       I have fully explained to the defendant the allegations contained in the

indictment or infonnation in this case, any lesser included offense(s), and the possible

defense which may apply in this case.

        2.       I have personally examined the attached petition to enter plea of guilty and

order entering plea, explained all its provisions to the defendant, and discussed fully with

the defendant all matters described and referred to in the petition.

        3.       I have explained to the defendant the maximum penalty and other

consequences of entering a plea of guilty as described in paragraphs (6)-(20) of the

petition, and I have also explained to the defendant the applicable Federal Sentencing

Guidelines.

        4.       I recommend that the Court accept the defendant's plea of GUILTY.

        SIGNED by me in the presence of the above named defendant, and after full

discussion with the defendant fthe contents ofthe petition to enter plea of guilty, and

plea agreement, on this - +f..::.....-t..::...._--'-




9 - PETITION TO ENTER PLEA OF GUILTY, CERTIFICATE OF COUNSEL AND
ORDER ENTERING PLEA
 Case 3:17-cr-00435-JO         Document 168-1       Filed 10/01/19     Page 10 of 10




                               ORDER ENTERING PLEA

       I find that the defendant's plea of GUILTY has been made freely and voluntarily

and not out of ignorance, fear, inadvertence, or coercion. I further find the defendant has

admitted facts that prove each of the necessary elements of the crime(s) to which the

defendant has pled guilty.

       IT IS THEREFORE ORDERED that the defendant's plea of GUILTY be

accepted and entered as requested in this petition and as recommended in the certificate

of the defendant's attorney.

       SIGNED this _ _ _ _ _ _ in open court.




                                                      Hon. Robert E. Jones
                                                      Judge US District Court




10 - PETITION TO ENTER PLEA OF GUILTY, CERTIFICATE OF COUNSEL AND
ORDER ENTERING PLEA
